DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 10/22/2021 Amendments/Arguments, which directly amended claims 1-3, 8, 11, 13-15; cancelled claim 10; and traversed the rejections of the claims of the 06/24/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-9 and 11-15 are allowed.
Regarding claims 1, 11, 13, and 15, a navigation system using Visible Light Communication (VLC); a receiver configured to receive VLC positioning signals from VLC transmitters and GNSS positioning signals from GNSS transmitters; a method for transmitting VLC positioning signals in a navigation system; and a method for determining a position from one or more VLC positioning signals transmitted by VLC transmitters as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,505,627 discloses a device using visible light communications and a method of connecting to a network using visible light communications.  The device receives identification information of an initial network transmitted from a controller device connected to a target network, receives connection information of the target network from the controller device, and transmits its first identifier according to a visible light communications protocol.

US 10,187,163 discloses techniques for programming a luminaire position for light-based communication (LCom) luminaires within an array of luminaires using position information provided by passing mobile computing devices.  This position information can be received as, for example, as a specific coordinate (e.g., x-y coordinates of a grid-based map) or as movement data of the mobile computing device relative to an initial known reference location.  The disclosed techniques can be used, for example, to reduce the time, labor, and expense associated with programming and re-programming a luminaire with a luminaire position, and to increase the flexibility of navigation system installations.  In some cases, the disclosed techniques can be used, for example, to improve the precision of a luminaire position programmed into a newly installed luminaire.

US 9,791,544 discloses methods, systems, devices, apparatus, computer-/processor-readable media, and other implementations, including a method, at a processor-based mobile device, that includes determining a first set of candidate positions of the mobile device 

US 9,184,837 discloses a mobile terminal capable of localization, a localization server, and a method for localizing the mobile terminal using the localization server.  The disclosed localization server includes a control unit configured to control transmissions of visible-light signals from a multiple number of visible-light transmitting devices; and a position computing unit configured to compute a position of a mobile terminal based on time information regarding when the visible-light signals transmitted respectively from the plurality of visible-light transmitting devices were received at the mobile terminal, where the control unit controls the transmissions such that each of the plurality of visible-light transmitting devices sequentially transmits the visible-light signal for a particular first time period with no overlapping of transmission times of the visible-light signals transmitted respectively from the plurality of visible-light transmitting devices.

US 7,970,537 discloses a navigation system and a navigation method inside of a building using Visible Light Communications (VLC).  The navigation system includes a map server, in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646